No.   05-1 4-00240-CR
                                                                  FILED IN
                     IN The Sixth Court of       APPeals   6th COURT OF APPEALS
                                                             TEXARKANA, TEXAS
                              Texarkana, Texas             4/22/2015 3:42:39 PM
                                                               DEBBIE AUTREY
                                                                   Clerk

                             DENISE GAIL DOOLEY,

                                                        AppeTTant,
                                       \/

                             THE STATE OF TEXAS'
                                                        Ag>peJ'lee.


                    MOT]ON TO WITHDRAW PURSUANT TO

             AA/DERS   V. CALTFORNTA,386 U-S.738           (196'7)




TO THE HONORABLE SIXTH COURT OF APPEALS:

        NOW COMES   JEFF T. JACKSON, counsel for Appellant Denise

Gai.l     Dooley,      and     hereby       moves to       withdraw      from

representation         of    Appellant       pursuant    to     Anders     v'

Cal-ifornia,    386 U.S. 738 (1961) '                In support' of this

mot-ion, counsel shows as follows:
                                             I.

            Counsel has    f hororrcrh I v
                           9frv!             reviewed the record on appeal '
:nrl
CIII\-ti/    fnr
             !v!   fheSe
                   urr\    reasons, is thoroughly familiar with the


                                             II.
            counsel- has,          in   the exercise   of    his   professional

judgment, determined that                    the instant     case presentsi   no

nonfrivolous issues for appeal, and, in accordance with the
Supreme CourL's decision in Anders v. Cal-ifornia, 386 U'S'
 738 (L961), now so advise the court and requests permission
 to withdraw. Anders, id- at 144'
                            III.
            In      accordance           with      Anders,     Counsel     has,

  contemporaneously with this motion, filed a brief outlining
  all  issues which might arguably support an appeal                          and

  exprlaining why t.hose issues are meritless . Anders, Id.
                                             IV.

            counsel has furnished the appellant with a copy of said
  bri-ef, and a copy of this motion, thus apprising appeallant
   of counsel's actions-
                                            V.

      Having determined that the instant appeal is wholly
    ri rrnl orrs - and
fIITVVMD,          qrIV h:rz'i
                        IIqvIIIY ncr r:omnl
                                     vvrlrt/!Ivv i ecJ wi th tha l-rri
                                                                 v!!v  of i no and notice

reqr-iirements of Anders v. Cal-if ornia, counsel now requests
thal: he be allowed t.o withdraw, pursuant to Anders.


      WHEREFORE, PREMISES CONSIDERED,                         iI    'i   s nrarzecl that   the

Cou:rt grant counsel' s request and all-ow counsel to withdraw
from this case, pursuant to Anders v. CaLifornia, 386 U.S.
738 (1961)     .




                                          pa                  CERTIFICATE OF SERV]CE

    Pursuant to Tnx. R. App. P. 9.5, I certify that on April
22, 2015, a copy of this motion was mailed via first                   class

U.S. mail, postage prepaid, to the following:
    Van Colson Brown
    Gregg CountY District    A1_l-arnA\/
                            rreuv!rrv_1


    SBOT No. 03205900
    101 E" Methvin, Ste.    333
    Longview, TX 75601
    Phone:   903-236-8440




                                              Attorney for APPellant




                                          4